DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 February 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-13 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the range" in line 13. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3, 6-13 and 25-26 are rejected as being dependent upon, or incorporating subject matter from an indefinite base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-13 and 25-26 are rejected under 35 U.S.C. 103 as being obvious over Schibli et al. (US 2017/0203096) in view of Bar Hayim et al. (US 2011/0098549).
The applied Schibli reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 1, Schibli teaches a conductive polymer composite based sensor (see Figs. 12-13C), comprising: a substrate (see detection element 520; [0072], Fig. 12), and a sensor material (see piezoresistive material 501, Figs. 12-13C), wherein the sensor material comprises an insulating polymer matrix component (see insulating elastomer component 503 connected together in a matrix; [0147], [0152], Figs. 13A-13C) and an electrically conductive component dispersed in the polymer matrix component (see carbon component 502; [0148], Figs. 13A-13C) to form the conductive polymer composite (see [0152]); wherein the electrically conductive component is a carbon component (see [0148]), wherein the sensor material is pre-strained (see “pre-stressed”, [0145]), wherein the sensor material is applied to the substrate to form the sensor (see 501 applied to 520 as shown in Fig. 12); and wherein the carbon component comprises porous carbon particles (see [0148]) and the porous carbon particles have sizes d50 between 1 and 100 μm (see “sizes d50 between 1 and 100μm” in [0067] and “particle size d50 of 4 μm” that is within the claimed range in [0158]). However, Schibli fails to teach wherein the sensor material has an initial length and a final length, and the sensor material is pre-strained by an elongation to the final length in the range of 1 to 50% of the initial length.
Bar Hayim teaches sensor system for measuring physiological parameters (see Figs. 1A-1D) comprising a flexible conductive wire (see flexible conductive wire 220, Figs. 1A-1D) that is pre-stretched (half-stretched, or 50% stretched; [0029]) before placement on the skin (see [0028]-[0030], the stretching is reasonably considered to occur axially along the length of conductive wire 220). Therefore, it would have been obvious to one having ordinary skill in the art before the time of filing to pre-strain the sensor material by an elongation to a final length in the range of 1 to 50% of an initial length to allow the sensor to be sensitive to both elongations and contractions upon application of the sensor material to a substrate dependent on the amount of stretching and contraction anticipated (see Bar Hayim: [0028]-[0030]), and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding claim 2, Schibli further teaches wherein the substrate is a catheter (see “catheter tip” in [0143]).
Regarding claim 3, Schibli further teaches wherein the insulating polymer matrix is a silicone elastomer (see [0147]).
Regarding claim 6, Schibli further teaches wherein the porous carbon particles have a total pore volume between 0.7 and 3.5 cm3/g (see [0056]).
Regarding claims 7 and 8, Schibli further teaches wherein the porous carbon particles comprise macropores and wherein the macropores have a size between 50 and 1000 nm and a macropore volume between 0.6 and 2.4 cm3/g (see [0060] and [0148]).
Regarding claim 9, Schibli further teaches wherein the porous carbon particles further comprise mesopores with a size between 10 and 50 nm and a mesopore volume between 0.5 and 0.2 cm3/g (see [0061]).
Regarding claim 10, Schibli further teaches wherein the carbon particles comprise essentially no micropores with a size smaller than 2 nm (see [0149]).
Regarding claim 11, Schibli further teaches wherein the carbon component is graphitized to a graphitization degree between 30 and 80% (see [0063]).
Regarding claim 12, Schibli further teaches wherein the sensor is configured to measure force, pressure, strain, movement, acceleration, vibration and/or changes thereof (see [0074]).
Regarding claim 13, Schibli further teaches wherein the sensor is configured as an electrophysiological ablation catheter (see “catheter tip” in [0143] and [0076]).
Regarding claim 25, Schibli further teaches a detection unit (see Fig. 12), comprising: a conductive polymer composite based sensor according to claim 1 (see rejection of claim 1 above); a conductor (see wire extending between processing element 530 and 520, Fig. 12); and a processing element (see processing element 530; [0142], Fig. 12); wherein the conductor is configured for transferring a signal from the conductive polymer composite to the processing element (the wire as cited must be capable transferring an electrical signal as claimed to support the functionality discussed in [0142]), and wherein the processing element is configured to process a signal provided by the conductive polymer composite based sensor (see [0142]).
Regarding claim 26, Schibli further teaches wherein the conductive polymer composite based sensor is a piezoresistive sensor (see [0142]-[0144]) and the processing element is configured to process a change of electrical resistance detected by the conductive polymer composite based sensor into a mechanical load applied to the conductive polymer composite based sensor (see “value of compressive load”, [0142]).
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hirt et al. (US 2017/0089782) discloses a strain gauge sensor and pre-straining the sensor in a measuring direction between 50% and 200% (see Hirt: [0066]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794    

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794